



EXHIBIT 10.18


FIRST AMENDMENT TO CASINO LEASE


THIS FIRST AMENDMENT TO THE CASINO LEASE (the “First Amendment”) is made and
entered this 24th day of January, 2017 among EPT CONCORD II, LLC, a Delaware
limited liability company having offices at 909 Walnut Street, Suite 200, Kansas
City, Missouri 64106 (“Landlord”), and Montreign Operating Company, LLC, a New
York limited liability company, having an address at 204 State Route 17B,
Monticello, New York 12701 (“Tenant”) (Landlord and Tenant, collectively, the
“Parties”).
WITNESSETH:
WHEREAS, on December 28, 2015, the Parties entered into a Lease for the lease of
the Casino Parcel, as more fully described in the Lease (the “Casino Lease”);
and
WHEREAS, on December 28, 2015, the Parties and certain of their affiliates
entered into an Amended and Restated Master Development Agreement (the “MDA”);
WHEREAS, pursuant to Section 6.2 of the MDA, the parties to the MDA agreed to
fund and allocate between and among them certain Common Infrastructure Costs as
such term is defined in the MDA; and
WHEREAS, simultaneously with this First Amendment, the parties to the MDA
entered into that certain First Amendment to the MDA to provide for increases to
the Common Infrastructure Costs and Capital Assessment Cap Amount (as each such
term is defined in the MDA); and
WHEREAS, the Parties desire to enter into this First Amendment to similarly
provide for increases to the Capital Assessment Cap Amount, to provide for the
closing of the bond financing related to the Common Infrastructure Costs, to
modify the definition of Leased Premises, and to correct a scrivener’s error in
the legal description of the Leased Premises (as defined in the Casino Lease);
NOW, THEREFORE, in consideration of the recitals, the mutual covenants and
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.The definition of Leased Premises shall be amended and restated as follows:


“Leased Premises” means all Land, and all rights, easements and privileges
thereunto belonging or in any way appertaining, and all other rights, easements
and privileges granted to Tenant in this Lease, excluding, however, the
Improvements and Tenant’s Property.







--------------------------------------------------------------------------------





2.Section 5.2(f) of the Casino Lease shall be amended and restated as follows:


Notwithstanding anything herein to the contrary, commencing on the Commencement
Date, Tenant shall be responsible for payment of the Special District Capital
Assessments levied on the Leased Premises in an amount not to exceed the annual
amounts set forth on Schedule 4 hereto in the “Annual Debt Service” table with
respect to the Casino Project (the “Capital Assessments Cap Amount). Amounts
payable pursuant to this Section 5.2(f) shall be paid by Tenant directly to the
applicable Governmental Authorities. Landlord shall be responsible for payment
of any such Special District Capital Assessments in excess of the Capital
Assessments Cap Amount. In the event that Landlord fails to make such payments
in a timely manner, Tenant shall have the right (but not the obligation) to make
such payments directly to the Governmental Authorities, and Tenant shall receive
a deduction from Rent in an amount equal to the excess of any Special District
Capital Assessments levied on the Leased Premises, to the extent paid by Tenant
to the Governmental Authorities over the Capital Assessments Cap Amount.
Furthermore, (i) for so long as the tenant under the Golf Course Lease (as
defined in the MDA) is an Affiliate of Tenant, Tenant shall receive a deduction
from Rent in an amount equal to any amount actually paid by Tenant or an
Affiliate for any Special District Capital Assessments levied on the Golf Course
Parcel (as defined in the MDA) in excess of the Capital Assessments Cap Amount
(as defined in the Golf Course Lease) which exceeds rent due under the Golf
Course Lease in a given month, in accordance with Section 5.3 of the Golf Course
Lease and (ii) for so long as the tenant under the Entertainment Village Lease
(as defined in the MDA) is an Affiliate of Tenant, Tenant shall receive a
deduction from Rent in an amount equal to any amount actually paid by Tenant or
an Affiliate for any Special District Capital Assessments levied on the
Entertainment Village Parcel (as defined in the MDA) in excess of the Capital
Assessments Cap Amount (as defined in the Entertainment Village Lease) which
exceeds rent due under the Entertainment Village Lease in a given month, in
accordance with Section 5.3 of the Entertainment Village Lease. In the event
that Tenant fails to make any payments required under this Section 5.2(f) in a
timely manner, Landlord shall have the right (but not the obligation) to make
such payments directly to the Governmental Authorities, and the amount of any
such payments made by Landlord shall be added to Rent due under this Lease for
the following month.
3.Schedule 4 to the Casino Lease shall be replaced with a new Schedule 4, a copy
of which is annexed hereto.


4.Exhibit A of the Casino Lease shall be replaced with a new Exhibit A, a copy
of which is annexed hereto.




2



--------------------------------------------------------------------------------





5.Except as herein amended, all other terms and provisions of the Casino Lease
remain in full force and effect.


[Signatures appear on the following page]
























































































3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.
EPT CONCORD II LLC, a Delaware limited liability company
By:
/s/ Gregory K. Silvers

Name:
Gregory K. Silvers

Title:
Manager/President





MONTREIGN OPERATING COMPANY LLC, a New York limited liability company
By:    /s/ Joseph D’Amato
Name:
Joseph D’Amato

Title:
Authorized Signatory









4

